         Case 1:17-cr-00630-ER Document 271 Filed 04/21/20 Page 1 of 1




                                                                  April 21, 2020
By ECF and E-Mail
Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:    United States v. Mark S. Scott, S10 17 Cr. 630(ER)


Dear Judge Ramos:

      We write on behalf of our client, Mark Scott, who is currently scheduled to be sentenced
on May 26, 2020.

        Counsel for Mr. Scott respectfully requests an extension of time for both the PSR
objections as well as the sentencing date, due to the ongoing COVID-19 pandemic and the need
for Mr. Scott to undergo further medical testing. We ask that sentencing be moved to July 13 or
14, 2020, should those dates be convenient to the Court, and should conditions permit an in-
person sentencing proceeding at that time. We also request that the objections to the PSR under
Rule 32(f) of the Federal Rule of Criminal Procedures be due five weeks prior to the date
assigned by the Court.

       We have conferred with the Government and Probation Department on the proposed
schedule, who do not oppose this request.


                                                           Respectfully Submitted,

                                                           /s Arlo Devlin-Brown
                                                           Arlo Devlin-Brown
